FILED
                            NOT FOR PUBLICATION                             OCT 09 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SHAROL MCDADE,                                   No. 11-15913

              Plaintiff - Appellant,             D.C. No. 3:09-cv-00225-LRH-
                                                 VPC
  v.

NATIONAL AMERICAN INDIAN                         MEMORANDUM *
HOUSING COUNCIL,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                    Argued and Submitted September 11, 2012
                              Las Vegas, Nevada

Before: RAWLINSON, BYBEE, and ARNOLD**, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Morris S. Arnold, United States Senior Circuit Judge
for the Eighth Circuit, sitting by designation.
      Appellant Sharol McDade appeals the district court’s grant of summary

judgment in favor of the National American Indian Housing Council (NAIHC).

We have jurisdiction pursuant to 18 U.S.C. § 1291, and now affirm.

      McDade did not offer sufficient evidence to contradict the April NAIHC

Board Meeting minutes showing that NAIHC was considering relocating

McDade’s position from Reno, Nevada to Washington, D.C before McDade

disclosed her pregnancy. Thus, McDade failed to present sufficient evidence to

raise a factual dispute as to whether NAIHC had a discriminatory motive in

relocating McDade’s position. See Vasquez v. Cnty. of Los Angeles, 349 F.3d 634,

642 (9th Cir. 2004), as amended (“[A] plaintiff must put forward specific and

substantial evidence challenging the credibility of the employer’s motives.”)

(footnote reference omitted).

      AFFIRMED.




                                         2